DETAILED ACTION
This action is responsive to the application No. 15/931,651 filed on May 14, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. The IDS filed on August 10, 2020 and on December 6, 2021 have been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: OXIDE SEMICONDUCTOR DEVICE HAVING CURVED SOURCE/DRAIN ELECTRODE AND MANUFACTURING METHOD THEREOF.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (U.S. Pub # 2012/0061673).
Regarding independent Claim 2, Yamazaki teaches a semiconductor device comprising: 
a transistor (Figs. 1B & 2: 152, paragraph [0050]) comprising: 
a semiconductor layer (Fig. 1B: 108a, paragraph [0051]); 
a gate electrode (Fig. 1B: 102b, paragraph [0051]) overlapping with the semiconductor layer (108a); 
a gate insulating film (Fig. 1B: 106, paragraph [0051]) between the semiconductor layer (108a) and the gate electrode (102b); 
a first conductor (Fig. 1B: 112d, paragraph [0051]) in contact with the semiconductor layer (108a) and functioning as one of a source electrode and a drain electrode (paragraph [0051]); and 
a second conductor (Fig. 1B: 112c, paragraph [0051]) in contact with the semiconductor layer (108a) and functioning as the other of the source electrode and the drain electrode (paragraph [0051]), 

wherein, in the plan view of the semiconductor device (Fig. 2), the curved surface (dotted line) of the first conductor (112d) overlap with the gate electrode (102b) while the first side surface (left side solid line) does not overlap with the gate electrode (102b), and 
wherein, in the plan view of the semiconductor device (Fig. 2), a side surface (see Fig. 2) of the second conductor (112c) overlaps with the gate electrode (102b).

    PNG
    media_image1.png
    685
    710
    media_image1.png
    Greyscale

Regarding Claim 3, Yamazaki teaches the semiconductor device according to claim 2, wherein in the plan view of the semiconductor device, the second conductor (112c) does not include a curved surface in a region (see modified Fig. 2 above, box; by broadest reasonable interpretation, the instant limitation “a region” may be considered any portion of the area in 
Regarding Claim 4, Yamazaki teaches the semiconductor device according to claim 2, wherein the semiconductor layer (108a) is an oxide semiconductor layer comprising a c-axis aligned crystal (paragraphs [0184]-[0185]).
Regarding Claim 5, Yamazaki teaches the semiconductor device according to claim 2, wherein the semiconductor layer (108a) is an oxide semiconductor layer comprising indium, gallium, and zinc (paragraphs [0060]-[0061]).
Regarding Claim 6, Yamazaki teaches the semiconductor device according to claim 2, wherein the gate electrode (102b), the first conductor (112d), and the second conductor (112c) comprise aluminum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892